DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-33 are pending in this application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to an effector having a health monitoring system, classified in F02K9/96.
II. Claims 27-33, drawn to method for identifying an effector failure event, classified in F42B33/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of identifying an effector failure event of Invention II is to be used with effectors/munitions/energetics that do not include solid rocket motors, whereas the effector of Invention I is required to have a solid rocket motor. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Group II would not be searched as above and would instead require a search in at least F42B 33/00, along with a unique text search strategy focused on any effector including any type of energetic material.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Ober on 18 February a provisional election was made without traverse to prosecute the invention of group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 16-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (U.S. Pre-grant Publication 2011/0018703), hereinafter Tracy.

Regarding Independent Claim 1 and dependent Claim 9, Tracy teaches an effector (Paragraph 0015, Lines 7-9 – the effector is a missile) comprising: 
an effector body (206) including a rocket motor (Figure 2) having a solid propellant grain (204); 
an effector health monitor system associated with the rocket motor (100 – Figure 2 – the monitor system, 100, is associated with the rocket motor as shown in Figure 2), the effector health monitor system includes: 
a characteristic sensor suite (120, 122, 207 and 209) including at least first (122/207 and 209) and second characteristic sensors (120) coupled with the effector (Figure 2 – the sensors are coupled/attached to various components of the effector/missile): 
at least the first characteristic sensor is engaged with the solid propellant grain (Figure 2 – the at least first sensor, 207 and 209, is embedded (Claim 9)/engaged with the solid propellant grain, 204) and configured to measure a failure characteristic of the solid propellant grain (Figure 2 – Paragraphs 0013 and 0030-0031 – the sensors 207 and 209 are condition sensors which measure the health of the propellant grain and therefore different failure characteristics); and 
the second characteristic sensor (120) is configured to measure at least one environmental characteristic proximate to the solid propellant grain (Figures 1 and 2 – Paragraph 0028 – the second sensor, 120, takes measurements of the environment and therefore as shown in Figure 2 the environment next to /proximate the solid propellant grain); 
a communication hub (104) coupled with at least the first and second characteristic sensors (Figure 1 – Paragraph 0014 – the communication hub, 104, is part of the module, 100, and send out the data collected by the sensors therefore it is coupled to the first and second sensors), the communication hub is configured to communicate the measured failure and environmental characteristics outside of the effector body (Paragraph 0041 and Paragraph 0007, Lines 11-13 – the communication hub, 104, send the measured characteristics to an external device outside of the effector body); 
a failure identification module (Paragraph 0019 – the controller, 102, has a module that determines if a measured characteristic exceeds a limit/threshold) configured to compare at least the measured failure characteristic with a failure threshold (Paragraph 19 and 38 – the module of the controller compares the measured value, for example shock, to a predefined level/failure threshold, e.g. 10.0 Gs, and then further compares it to a table of the highest measured shocks, e.g. ten highest shocks, where the lowest of the ten highest shocks is the threshold; these highest shocks may contribute to failure and therefore are considered failure characteristics) and identify a failure event based on the comparison (Paragraph 38 – if the measured shock exceeds the threshold then the measurement is recorded with a time and date and therefore is identified as a failure event based on the comparison as it could lead to failure of the effector); and 
Paragraphs 0035 and 0038 – the controller stores the measured data and has a module that upon identifying the failure event records the temperature/environmental characteristic that preceded the failure event).

Regarding Claim 3, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the first characteristic sensor includes one or more of power (This limitation is claimed as an alternative and therefore not required when the another alternative is met), voltage (This limitation is claimed as an alternative and therefore not required when the another alternative is met), current (This limitation is claimed as an alternative and therefore not required when the another alternative is met), charge (This limitation is claimed as an alternative and therefore not required when the another alternative is met), stress (This limitation is claimed as an alternative and therefore not required when the another alternative is met), strain (Paragraph 0030 – the first characteristic sensor, 122, includes strain sensors), pressure (This limitation is claimed as an alternative and therefore not required when the another alternative is met), conductivity (This limitation is claimed as an alternative and therefore not required when the another alternative is met), or chemical sensors (Paragraph 0032 – the embedded/first characteristic sensors include gas/chemical sensors).

Regarding Claim 4, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the second characteristic sensor includes one or more of vibration, mechanical shock, temperature, humidity (Paragraph 0017 – the second characteristic sensor includes temperature, shock, vibration, and humidity sensors), pressure (This limitation is claimed as an alternative and therefore not required when the another alternative is met), or chemical sensors (This limitation is claimed as an alternative and therefore not required when the another alternative is met).

Regarding Claim 5, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the communication hub includes a wireless transmitter (106) configured to communicate outside the effector body (Paragraph 0007, Lines 11-13 and Paragraph 0041 – the wireless transmitter, 106, sends the data to an external device and therefore communicates outside of the effector body).

Regarding Claim 6, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the first and second characteristic sensors are configured to measure the respective failure characteristic and environmental characteristic in an ongoing manner (Paragraphs 0037-0038 – the measurements for the failure characteristics, i.e. strain, and the environmental characteristics, i.e. temperature and humidity, are measured in an ongoing manner and compared to a table of highest of each category).

Regarding Claim 7, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the rocket motor includes a propellant liner (Paragraph 0031 – the rocket motor has a liner located at the inner periphery of the casing, 206), and the propellant liner houses the solid propellant and at least one of the first or second characteristic sensors therein (Figure 2 – the inner periphery of the casing and therefore the liner surrounds/houses the propellant, 204, and the first characteristic sensors, 207 and 209).

Regarding Claim 8, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein at least one of the first or second characteristic sensors is coupled along an interior surface of the propellant liner and engaged with the solid propellant (Figure 2 – Paragraph 0031 – a first characteristic sensor, 209, is located at the liner and is engaged in the propellant).

Regarding Independent Claim 16, Tracy teaches an effector (Paragraph 0015, Lines 7-9 – the effector is a missile) comprising: 
an effector body (206) including a rocket motor (Figure 2) having a solid propellant grain (204); 
an effector health monitor system associated with the rocket motor (100 – Figure 2 – the monitor system, 100, is associated with the rocket motor as shown in Figure 2), the effector health monitor system includes: 
a characteristic sensor suite (120, 122, 207 and 209) including one or more characteristic sensors coupled with the effector (Figure 2 – the sensors are coupled/attached to various components of the effector/missile), the one or more characteristic sensors include: 
a first characteristic sensor (120 – Figures 1 and 2 – a plurality of characteristic sensors are shown, therefore the left most sensor in Figure 1 is the first characteristic sensor) configured to measure a first environmental characteristic proximate to the to the rocket motor (Figures 1 and 2 – Paragraphs 0017- 0028 – the first characteristic sensor, 120, takes measurements of the environment/shock and therefore as shown in Figure 2 the environment next to /proximate the rocket motor); 
a communication hub (104) coupled with at least the one or more characteristic sensors (Figure 1 – Paragraph 0014 – the communication hub, 104, is part of the module, 100, and send out the data collected by the sensors therefore it is coupled to the one or more characteristic sensors), the communication hub is configured to communicate the measured failure and environmental characteristics outside of the effector body (Paragraph 0041 and Paragraph 0007, Lines 11-13 – the communication hub, 104, send the measured characteristics to an external device outside of the effector body); 
a failure identification module (Paragraph 0019 – the controller, 102, has a module that determines if a measured characteristic exceeds a limit/threshold) configured to apply at least the measured first environmental characteristic to a failure model (Paragraph 19 and 38 – the module of the controller compares the measured value, for example shock, to a predefined level/model, e.g. 10.0 Gs, and then further compares it to a table of the highest measured shocks, e.g. ten highest shocks, where the lowest of the ten highest shocks is the threshold; these highest shocks may contribute to failure and therefore are considered failure characteristics) and identify a failure event of the solid propellant grain (Paragraph 38 – if the measured shock exceeds the threshold then the measurement is recorded with a time and date and therefore is identified as a failure event based on the comparison as it could lead to failure of the solid propellant grain).

Regarding Claim 17, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the one or more characteristic sensors include a second characteristic sensor (120 – Figures 1 and 2 – a plurality of characteristic sensors are shown, therefore the right most sensor in Figure 1 is the second characteristic sensor) configured to measure a second environmental characteristic proximate to the rocket motor (Figures 1 and 2 – Paragraphs 0017- 0028 – the second characteristic sensor, 120, takes measurements of the environment/temperature and therefore as shown in Figure 2 the environment next to /proximate the rocket motor), the second environmental characteristic different than the first environmental characteristic (Paragraph 0017 – the first characteristic sensor measures shock and the second characteristic sensor measure temperature and therefore they are different).

Regarding Claim 18, Tracy teaches the invention as claimed and discussed above. Tracy further teaches a weather seal (203) configured for isolating the solid propellant grain from an exterior environment (Paragraph 0028 – the weather seal, 203, seals the propellant grain in the combustion chamber and isolates it from the exterior environment), and the weather seal includes the second characteristic sensor (Figures 1 and 2 – the second sensor is included on the module and therefore is included on the weather seal, 203, as shown in Figure 2).

Regarding Claim 19, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the first characteristic sensor includes one or more of vibration, mechanical shock, temperature, humidity (Paragraph 0017 – the first characteristic sensor includes temperature, vibration, shock and humidity sensors) or pressure sensors (This limitation is claimed as an alternative and therefore not required when another alternative is met).

Regarding Claim 20, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the failure model includes a plurality of failure models (Paragraphs 0037-0039 – a plurality of tables/failure models are kept), each failure model includes: 
a first environmental threshold (Paragraphs 0037-0039 – each of the tables/failure models includes a lowest value which is the first environmental threshold) associated with a prior logged failure event (Paragraph 0037-0039 – the logged lowest was a prior failure event indication as the measurement was logged); and 
the failure identification module includes a comparator configured to compare the measured first measured environmental characteristic to the first environmental threshold of the plurality of failure models to identify failure of the solid propellant grain (Paragraph 0037-39 – the module, 100, includes the programming/failure identification module that compares the measured value with the table and specifically the lowest measured value/threshold of that table to determine if it exceeds that threshold, which is then recorded and used to determine the failure of the solid propellant grain).

Regarding Claim 23, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the communication hub includes a wireless transmitter (106) configured to communicate outside the effector body (Paragraph 0007, Lines 11-13 and Paragraph 0041 – the wireless transmitter, 106, sends the data to an external device and therefore communicates outside of the effector body).

Regarding Claim 24, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the rocket motor includes a propellant liner (Paragraph 0031 – the rocket motor has a liner located at the inner periphery of the casing, 206), and the propellant liner houses the solid propellant and at least the first characteristic sensor thereon (Figure 2 – the inner periphery of the casing and therefore the liner surrounds/houses the propellant, 204; the first characteristic sensor is located on the module, 100, which is radially within and therefore housed in the propellant liner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Watkins (Non-Patent Literature – Nanotechnology Propellant Health Monitoring Sensors), hereinafter Watkins.

Regarding Claim 2, Tracy teaches the invention as claimed and discussed above. Tracy further teaches wherein the first characteristic sensor includes at least a stress/strain (Paragraph 0030 – the first characteristic sensors include stress/strain sensors) and temperature sensor (Paragraph 0034 – the first characteristic sensors include temperature sensors) and the respective failure characteristic includes one or more of stress, strain and temperature (Paragraphs 0030 and 0034 – the first characteristic sensors includes stress/strain and temperature), and temperature and thermal resistance (This limitation is claimed as an alternative and therefore not required when the another alternative is met), respectively.
Tracy does not explicitly teach a thermal age sensor.
However, Watkins teaches the use of thermal age sensors (Slide 10 – the sensor is affected by thermally induced chemical reactions and therefore changes resistance to determine the age of the propellant) in monitoring the health of solid rocket motors (Slide 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy to include the first characteristic sensor including a thermal age sensor, as taught by Watkins, in order to Watkins – Slide 11) thereby allowing accurate determination of the remaining life of the solid rocket motor.

Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Novak (U.S. Pre-grant Publication 2018/0119645), hereinafter Novak.
 
Regarding Claims 10, 11, 25 and 26, Tracy teaches the invention as claimed and discussed above. 
Tracy further teaches (Claims 10 and 25) wherein the effector health monitor system includes an assessment tool (Paragraph 0007, Lines 11-13 – the system includes a device external to the effector which is in communication with the module, 100), and the assessment tool includes:
a communication interface configured to communicate with the communication hub (Paragraph 0007, Lines 11-13 – the assessment tool/external device communicates with the communication hub, 104, of the module, 100, and therefore necessarily has a communication interface that communicates with the communication hub).
Tracy does not teach (Claims 10 and 25) the assessment tool includes: the failure identification module; the failure model generation module; (Claims 11 and 26) wherein the assessment tool includes one or more of a hand portable reader, smart device, smart phone, laptop, personal computer, effector storage housing, server or server node.
However, Novak teaches a solid rocket motor health monitoring system (Title) that includes an assessment tool (46) (Claims 10 and 25) wherein the assessment tool includes Paragraphs 0034-0035 – data collected from the sensors is sent to the assessment tool, 46, where the assessment tool performs diagnostic and prognostic functions to determine the health of the rocket motor); (Claims 11 and 26) wherein the assessment tool includes one or more of a hand portable reader, smart device, smart phone, laptop (Figure 3 – the assessment tool, 46, is shown to be a laptop), personal computer, effector storage housing, server or server node.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy to include (Claims 10 and 25) the assessment tool includes diagnostic and prognostic procedures, i.e. the failure identification module and the failure model generation module of Tracy, and (Claims 11 and 26) wherein the assessment tool includes a laptop, as taught by Novak, in order move functions that require greater computing capacity away from the low power microprocessor (Novak – Paragraph 0037) thereby increasing the longevity of the power supply of the remote sensor module.

Claims 12-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Marotta (Non-Patent Literature – Predicting Reliability of Tactical Missiles Using Health Monitoring Data and Probabilistic Engineering Analyses), hereinafter Marotta.

Regarding Claims 12, 13, 14 and 15, Tracy teaches the invention as claimed and discussed above. Tracy further teaches (Claim 12) wherein the characteristic sensor suite includes a plurality of sensors (Figures 1 and 2 – the module includes a sensor suite which includes various sensors, 120, 122, 207 and 209), including the second characteristic sensor (120), configured to measure a plurality of environmental characteristics (Paragraph 0017 – the second characteristic sensors measure a plurality of environmental characteristics), and the failure model generation module includes: 
an association module configured to associate measurements of the plurality of environmental characteristics preceding the identified failure event with the failure event (Paragraphs 0035 and 0038 – when the failure event is recorded, i.e. the measured shock exceeds the lowest value in the table/threshold, the module, 100, records the corresponding environmental characteristics, i.e. temperature);
(Claim 13) wherein the failure identification module is configured to compare ongoing measurements of the plurality of environmental characteristics with the failure model to identify another failure event (Paragraphs 0037-0039 – the module, 100, compares the ongoing measurements to the table/failure model to identify another failure event, i.e. exceeding the lowest value in the table/model).
Tracy does not teach (Claim 12) the failure model generation module includes: 
a relationship module configured to empirically generate a failure model based on the identified failure event and the associated measurements of the plurality of environmental characteristics preceding the identified failure event; (Claim 13) wherein identification of another failure event includes prediction of another failure event; (Claim 14) wherein the relationship module is configured to empirically generate a plurality of failure models, each of the failure models based on the failure condition for the measured plurality of environmental characteristics associated with the respective identified failure event; (Claim 15) wherein the 
However, Marotta teaches a method for using health monitoring data and probabilistic engineering analysis to predict the reliability of the rocket motor (Title) that include (Claim 12) a relationship module (Page 3, Section “Probabilistic Prognostic Modeling”, 4th Paragraph – the method generates models that relate various characteristics and therefore is a relationship module) configured to empirically generate a failure model based on the communicated data (Page 4, Lines 2-3 and Page 4, Lines 1-5 – the methods use empirical data to generate a failure/reliability model based on the measured data); (Claim 13) wherein identification of another failure event includes prediction of another failure event (Page 3, Paragraph 7, Lines 3-6Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates models, as shown in Figure 1, that include predictions that include reliability/failure events, i.e. when the induced load exceeds the material capability trend); (Claim 14) wherein the relationship module is configured to empirically generate a plurality of failure models (Page 3, Paragraph 4, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates a plurality of failure models based on empirical data), each of the failure models based on the failure condition for the measured plurality of environmental characteristics associated with the communicated data (Page 3, Paragraph 4, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the failure models are generate for various measured characteristics, i.e. environmental characteristics that are measured and communicated by the health monitoring system); (Claim 15) wherein the relationship module is configured to empirically generate a synthesized failure model based on the measured plurality of environmental characteristics associated with a plurality of communicated data (Page 3, Paragraphs 4 and 7, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates models using synthesized loads and measure/communicated data, as shown in Figure 1, where a number of data points are provided).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy to include (Claim 12) a relationship module configured to empirically generate a failure model based on the communicated/recorded data, which in Tracy is the identified failure event and the associated measurements of the plurality of environmental characteristics preceding the identified failure event; (Claim 13) wherein identification of another failure event includes prediction of another failure event; (Claim 14) wherein the relationship module is configured to empirically generate a plurality of failure models, each of the failure models based on the failure condition for the measured plurality of environmental characteristics associated with the communicated/recorded data, which in Tracy is the respective identified failure event; (Claim 15) wherein the relationship module is configured to empirically generate a synthesized failure model based on the communicated/recorded data, which in Tracy is the measured plurality of environmental characteristics associated with a plurality of identified failure events, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has Marotta – Page 2, 4th Paragraph).

Regarding Claims 21 and 22, Tracy teaches the invention as claimed and discussed above. 
Tracy does not teach (Claim 21) wherein the failure model includes a failure model synthesized from previously measured first and second measured environmental characteristics associated with one or more prior failure events; (Claim 22) wherein the failure model includes an empirically synthesized failure model.
However, a method for using health monitoring data and probabilistic engineering analysis to predict the reliability of the rocket motor (Title) that include a failure model synthesized from previously measured and communicated data (Page 3, Paragraphs 4 and 7, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the method generates models using synthesized loads and measure/communicated data, as shown in Figure 1, where a number of data points are provided, where the data points include historic/previous measured data); (Claim 22) wherein the failure model includes an empirically synthesized failure model (Page 3, Paragraphs 4 and 7, Page 4, Lines 2-3 and Pages 4-5, Section “Stress and Strength Interference Method” and Figure 1 – the failure model uses synthesized loads and empirical data to predict the reliability/failure of the solid rocket motor). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy to include Claim 21) wherein the failure model includes a failure model synthesized from previously measured and communicated data, which in Tracy is the first and second measured environmental characteristics associated with one or more prior failure events; (Claim 22) wherein the failure model includes an empirically synthesized failure model, as taught by Marotta, in order to be able to accurately determine the reliability of the solid rocket motor based on surveillance data leading to possible extension of shelf life which has effects on readiness of the stockpile and has major economic implications (Marotta – Page 2, 4th Paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anhduong (Non-Patent Literature – Health Monitoring and Diagnosis of Solid Rocket Motors with Bore Cracks) shows methods for health monitoring of solid rocket motors that use measured data to determine the usability of the solid rocket motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741